DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the sum” and “the probabilities" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pilot’s" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "each likely emotional state" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations "the sum” and “the probabilities" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selvaraj et al. (Selvaraj; US Pub No. 2018/0126999 A1).
As per claim 1, Selvaraj discloses a method of assessing an operator emotional state and sending an alert based on the emotional state, the method comprising:
tracking during a time period (paragraph [0005], lines 2-3), using at least one sensor, one of an image sensor data, voice data or a biometric parameter of the operator (paragraph [0004], lines 1-8: biometric parameter sensor);
determining, using a controller that is operatively connected to at least one sensor, a probability of a likely emotional state from a list of emotional states of the operator based on one of the image sensor data, voice data or the biometric parameter (Fig. 2, Emotion Chart; paragraphs [0020], [0021]);
comparing, using a processor, the probability of one of the likely emotional states of the operator with a baseline emotional state of the operator (paragraph [0005], lines 3-6; paragraph [0037], lines 12-13); and
sending, using the controller, an alert if the most likely emotional state deviates from the baseline emotional state by a predetermined threshold (paragraph [0006], lines 8-11; paragraph [0021]: an algorithm is used to determine an operator’s relaxation score, i.e. emotional state, this is compared to preexisting operator data and an alert is output depending upon the results of the comparison. Therefore, a deviation from the preexisting data by the current data by a certain amount is inherent for an alarm condition to be determined.).
As per claim 2, Selvaraj discloses the method of claim 1, wherein the operator is a pilot (paragraph [0004], lines 1-2).
As per claim 3, Selvaraj discloses the method of claim 1, wherein the list of emotional states includes at least one of very angry, angry, slightly angry, joyful, nervous, depressed, or neutral (paragraph [0004], lines 9-12: joyful).
As per claim 4, Selvaraj discloses the method of claim 3, wherein the sum of the probabilities for each emotional state equals 100% (Fig. 2; paragraph [0021]: the sum of all the emotions in the Emotion chart depicted in Fig. 2 is 100).
As per claim 5, Selvaraj discloses the method of claim 4, further comprising selecting from the probabilities for each emotional state, using the controller, the highest-probability as the pilot’s likely emotional state (Fig. 2: Emotion Chart; paragraph [0025]).
As per claim 6, Selvaraj discloses the method of claim 4, wherein the probability for each emotional state ranges from 0-100% (Fig. 2: Emotion Chart).
As per claim 7, Selvaraj discloses the method of claim 6, further comprising selecting from the probability for each emotional state, using the controller, the highest-probability as the operator’s likely emotional state (Fig. 2: Emotion Chart; paragraph [0025]).
As per claim 9, Selvaraj discloses the method of claim 1, wherein the biometric parameter is based on one of a pilot’s breathing, heart rate, or pulse rate (paragraph [0004], lines 5-8).
As per claim 11, Selvaraj discloses the method of claim 2, wherein the step of comparing the probability of one of the likely emotional states of the pilot with a baseline emotional state of the pilot occurs real-time during the flight (paragraph [0003]; paragraph [0024], lines 1-7; paragraph [0025]).
As per claim 12, Selvaraj discloses the method of claim 2, wherein the step of comparing the probability of one of the likely emotional states of the pilot with a baseline emotional state of the pilot occurs before a flight has departed (paragraph [0003]; paragraph [0024]; paragraph [0025]).
As per claim 13, Selvaraj discloses the method of claim 2, wherein the time period comprises the elapsed time since a pilot has been on-board or an elapsed time of a flight phase .
As per claim 14, Selvaraj discloses the method of claim 2, further comprising the step of evaluating at least one of the image sensor data, voice data or a biometric parameter of a pilot to determine a state of intoxication (paragraph [0021], lines 9-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj in view of Deligianni et al. (Deligianni; US Pub No. 2017/0334456 A1).
As per claim 8, Selvaraj teaches the method of claim 1.
 wherein the image sensor data is indicative of one of a pilot’s eye movements or body movements.
Deligianni teaches wherein the image sensor data is indicative of one of a pilot’s eye movements or body movements (paragraphs [0012], [0016], [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the imaging sensors as taught by Deligianni, since it is well known in the art that an emotional state can be detected using any one of a plurality of different sensor types either alone or in combination with one another, such as a biometric sensor in combination with an imaging sensor. Therefore, the combination of the biometric sensor of Selvaraj with the image sensor of Deligianni would result in improved estimation of the emotional state of a vehicle operator.
As per claim 10, Selvaraj teaches the method of claim 1.
Selvaraj does not expressly teach wherein the voice data is indicative of a pilot’s voice volume, tone, and spoken content.
Deligianni teaches wherein the voice data is indicative of a pilot’s voice volume, tone, and spoken content (paragraphs [0012], [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the audio sensors as taught by Deligianni, since it is well known in the art that an emotional state can be detected using any one of a plurality of different sensor types either alone or in combination with one another, such as a biometric sensor in combination with an audio sensor. Therefore, the combination of the biometric 
As per claim 15, Selvaraj teaches the method of claim 2.
Selvaraj does not expressly teach further comprising the step of evaluating at least one of the image sensor data, voice data or a biometric parameter of a pilot to determine a state of medical emergency.
Deligianni teaches further comprising the step of evaluating at least one of the image sensor data, voice data or a biometric parameter of a pilot to determine a state of medical emergency (paragraphs [0016], [0017]; paragraph [0022], line 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the detection of a medical impairment as taught by Deligianni, in order to detect a condition which renders the pilot incapable of safely operating the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684